 Case 20-00070-5-SWH       Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51      Page 1 of 9




   SO ORDERED.

   SIGNED this 23 day of December, 2020.


                                              ___________________________________________
                                              Stephani W. Humrickhouse
                                              United States Bankruptcy Judge
_________________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              WILMINGTON DIVISION


   IN RE:

   ELIZABETH JEANNE KING                              CASE NO. 20-01377-5-SWH
                                                      CHAPTER 13
         Debtor.
   ______________________________________________________________________________

   ELIZABETH JEANNE KING                              ADVERSARY PROCEEDING
                                                      NO. 20-00070-5-SWH
         Plaintiff

         v.

   CHICAGO TITLE INSURANCE
   COMPANY

         Defendant.
   ______________________________________________________________________________

   CHICAGO TITLE INSURANCE
   COMPANY

         Counter-Claimant

         v.

   ELIZABETH JEANNE KING

         Counter-Defendant.
Case 20-00070-5-SWH        Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51             Page 2 of 9




     ORDER DENYING CROSS MOTIONS FOR JUDGMENT ON THE PLEADINGS

        The matters before the court are the Motion for Judgment on the Pleadings filed by

 Elizabeth Jeanne King (“King” or the “plaintiff”) on July 20, 2020, Dkt. 9, and the Motion fo r

 Judgment on the Pleadings filed by Chicago Title Insurance Company (“CTIC” or the

 “defendant”) on August 12, 2020, Dkt. 15. CTIC filed a Response Memorandum in Oppositio n

 to the Plaintiff’s Motion for Judgment on the Pleadings on August 10, 2020, Dkt. 12, and a

 Memorandum in Support of its Motion for Judgment on the Pleadings on August 12, 2020,

 Dkt. 16. King filed a Memorandum of Law in Support of the Motion for Judgment on the

 Pleadings of Elizabeth Jeanne King and in Opposition of CTIC’s Motion for Judgment on the

 Pleadings on August 19, 2020, Dkt. 22. A hearing was held on September 2, 2020 in Wilmington

 North Carolina. At the conclusion of the hearing, the court took the matter under advisement.

                                        BACKGROUND

        King and Jerry Holmes, Jr. (“Holmes”) owned property together located at 8628 Bald

 Eagle Lane, Wilmington, North Carolina (the “Property”) while married as tenants by the

 entireties. King and Holmes subsequently separated, and Holmes filed a family law complain t

 against the plaintiff in New Hanover County District Court (the “family law case”). King and

 Holmes were divorced on June 22, 2013, severing the tenancy by the entirety and converting the

 ownership of the Property to a tenancy in common. The interest of each party in th e Prop erty

 was yet to be determined, remaining subject to equitable distribution.

        After a hearing on February 26, 2015, on March 6, 2015, the family law court entered a

 written order granting King exclusive use and possession of the Property and finding that the

 Property could be protected by the filing of a lis pendens. King filed a Notice of Lis Pendens

 against the Property on March 3, 2015.

                                                 2
Case 20-00070-5-SWH          Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51                Page 3 of 9




        On May 14, 2015, CTIC filed a complaint against Holmes in New Hanover County

 Superior Court. On April 7, 2016, CTIC obtained a default judgment against Holmes (the

 “Holmes Judgment”). Compl. Ex. C.

        On August 2, 2018, King provided a deed of trust to Rice Law PLLC to secure legal fees

 which stated that the deed of trust secured King’s undivided one-half interest in the subject

 Property but did not purport to secure any portion of Holmes’s undivided one-half interest

 therein.

        In September of 2019, pursuant to a writ of execution, CTIC attempted to have a judicial

 sale of the one-half interest of Holmes in the Property applied toward the balance of the debt

 owed under the Holmes Judgment. At a hearing in the family law case on September 18, 2 0 19 ,

 King made an oral motion for interim distribution to transfer Holmes’s interest in the Property to

 King. On September 24, 2019, King recorded the March 3, 2015 Notice of Lis Pendens with th e

 New Hanover Register of Deeds. Answer Ex. E.

        On October 1, 2019, an order was entered in the family law case ordering the transfer o f

 Holmes’s interest in the Property to King as an interim distribution. Compl. Ex. D. Th e d istrict

 court found that it had authority under N.C. Gen. Stat. § 50-20 et. seq. to order the transfer of the

 Property to further effect the prior interim distribution and ordered Holmes to sign a quitclaim

 deed transferring the Property to King. Compl. Ex. D. The district court also awarded the

 judgment of CTIC to Holmes as an interim distribution. Compl. Ex. D. On October 2, 2019,

 Holmes conveyed his interest in the Property to King by quitclaim deed.

        King filed a voluntary petition under chapter 13 of the Bankruptcy Code on March 3 0 ,

 2020. The complaint in this adversary proceeding was filed on May 26, 2020 seeking to

 determine the validity, priority, or extent of CTIC’s interest in the real property arising out o f its

                                                   3
Case 20-00070-5-SWH         Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51              Page 4 of 9




 judgment against Holmes. Dkt. 1. An answer and counterclaim were filed by CTIC on Jun e 1 9,

 2020. Dkt. 5. CTIC seeks a declaratory judgment that the Holmes Judgment remains a lien

 against the Property and asserts three affirmative defenses: (1) judicial and equitable esto pp el,

 (2) nullity, and (3) waiver. Dkt. 5. King filed an answer to the counterclaim on July 6, 2020.

 Dkt. 6.

           Both King and CTIC filed Motions for Judgment on the Pleadings on July 20, 2020,

 Dkt. 9, and August 12, 2020, Dkt. 15, respectively. After a hearing on September 2, 2020, th e

 court took the Motions for Judgment on the Pleadings under advisement.

                                          DISCUSSION

           Under Federal Rule of Civil Procedure 12(c), as made applicable to adversary

 proceedings by Federal Rule of Bankruptcy Procedure 7012(b), a party may move for judgment

 on the pleadings after the pleadings are closed, but early enough not to delay trial. Fed. R. Civ.

 P. 12(c); Fed. R. Bankr. P. 7012(b). The standard of review for a motion for judgment on the

 pleadings under Rule 12(c) is the same as that under Rule 12(b)(6). Drager v. PLIVA USA, In c.,

 741 F.3d 470, 474 (4th Cir. 2014) (citing Butler v. United States, 702 F.3d 749, 751-52 (4th Cir.

 2012)). The only difference is that on a Rule 12(c) motion, the court may consider the answer in

 addition to the complaint. Veteran Constructors, Inc. v. Beeler Barney & Assocs. Masonry

 Contrs., No. 2:13-CV-64-F, 2014 U.S. Dist. LEXIS 1117256, at *4 (E.D.N.C. Aug. 22, 2014)

 (citing Burbach Broad. Co. of Del. V. Elkins Radio Corp., 278 F.3d 401, 405-06 (4th Cir. 2002)).

 In considering a motion for judgment on the pleadings, the court must base its decision solely on

 information obtained from the pleadings. Boss Urgent Care, PLLC v. Urgent Care Works, LLC,

 No. 7:11-cv-00071-FL, 2012 U.S. Dist. LEXIS 69551, at *10 (E.D.N.C. May 17, 2012) (citin g

 Med-Trans Corp. v. Benton, 581 F. Supp. 2d 721, 728 (E.D.N.C. 2008)). In additio n, th e co urt

                                                 4
Case 20-00070-5-SWH         Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51               Page 5 of 9




 may look to documents attached to the pleadings, documents attached to the motion that are

 integral to the complaint and authentic, and matters of public record which judicial notice may be

 taken. Id. (citing McQuade v. Xerox Corp., No. 5:10-cv-149-FL, 2011 U.S. Dist. LEXIS 9 6 5 5 ,

 at *3 n.4 (E.D.N.C. Feb. 1, 2011)).

        “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint.”

 Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999) (citing Republican Party v.

 Martin, 980 F.2d 943, 952 (4th Cir. 1992)). A complaint must contain sufficient factu al matter,

 that when accepted as trues “state[s] a claim to relief that is plausible on its face.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (U.S. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (U.S. 2007)). A motion for judgment on the pleadings “should only be granted if, after accepting

 all well-pleaded allegations in the plaintiff’s complaint as true and drawing all reasonable factual

 inferences from those facts in the plaintiff’s favor, it appears certain that the plaintiff cannot

 prove any set of facts in support of his claim entitling him to relief.” Drager, 741 F.3d at 474

 (quoting Edwards, 178 F.3d at 244).

    I. The Rooker-Feldman Doctrine

        At the hearing, King argued that due to the family law court’s October 1, 2019 order, this

 court is precluded from reviewing the extent of CTIC’s interest in the Property under the

 Rooker-Feldman doctrine. In its October 1, 2019 order, the family law court made specific

 findings regarding the validity of King’s lis pendens and its effectiveness against CTIC’s

 judgment lien. Compl. Ex. D. In relevant part, the district court concluded that “[t]he lis pendens

 filed by [King] on 3 March 2015, in accordance [with] N.C. Gen. Stat. § 50-20(h) and N.C. Gen.

 Stat. § 1-116 grants the benefit of constructive notice of pending litigation and is effective



                                                  5
Case 20-00070-5-SWH         Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51                Page 6 of 9




 against subsequent bona fide purchasers or lien creditors whose interest arise subsequent to

 3 March 2015.” Compl. Ex. D.

        The Rooker-Feldman doctrine precludes “lower federal courts . . . from exercising

 appellate jurisdiction over final state-court judgments.” Thana v. Bd. Of License Comm’rs for

 Charles Cnty., Md., 827 F.3d 314, 319 (2016) (quoting Lance v. Dennis, 546 U.S. 459, 463

 (2006)). The Rooker-Feldman doctrine is confined to “cases brought by state-court losers

 complaining of injuries cause by state-court judgments rendered before the district court

 proceedings commenced and inviting district court review and rejection of those judgments.”

 Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Under North Carolina

 law, “[a] final judgment is one which disposes of the cause as to all the parties, leaving noth in g

 to be judicially determined between them in the trial court.” Johnson v. Johnson, 701 S.E.2d 722,

 724 (N.C. Ct. App. 2010) (quoting Tridyn Indus., Inc. v. Am. Mut. Ins. Co., 251 S.E.2d 443, 445

 (N.C. 1979)). Whereas, “[a]n interlocutory order is one made during the pendency of an action,

 which does not dispose of the case, but leaves it for further action by the trial court in order to

 settle and determine the entire controversy.” Id. “Interim equitable distribution orders are by

 nature preliminary to entry of a final equitable distribution judgment are thus are interlocuto ry.”

 Hunter v. Hunter, 486 S.E.2d 244, 245 (N.C. Ct. App. 1997) (citing Veazey v. Durham, 57

 S.E.2d 377 (N.C. 1950)).

        For the Rooker-Feldman doctrine to apply, the relevant state court order must be a f inal

 judgment. The October 1, 2019 order was an interim equitable distribution order, not a final

 judgment. The family law court is granted authority under N.C. Gen. Stat. § 50-20(i) to enter

 orders partially distributing marital property. At trial, interim distribution orders “shall be tak en

 into consideration . . . and proper credit given.” N.C. Gen. Stat. § 50-20(i). Although the f amily

                                                   6
Case 20-00070-5-SWH          Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51                Page 7 of 9




 law court required Holmes to transfer his one-half interest by quitclaim deed to King, it was not a

 final adjudication of the equitable distribution action. In a final distribution order, the court could

 require the Property to be re-deeded to Holmes. Thus, because the family law court’s October 1,

 2019 order was not a final state court judgment, the Rooker-Feldman doctrine does not preclude

 this court from reviewing the validity of the lis pendens or the extent of CTIC’s interest in the

 Property.

     II. Extent of CTIC’s Interest in the Property

          King asks this court to find that CTIC has no interest in the Property arising out of the

 Holmes Judgment. Conversely, CTIC requests a declaratory judgment that the Holmes Judgment

 remains a lien against the Property and that any conveyance of the Property, in cluding bu t n o t

 limited to the quitclaim deed made pursuant to the October 1, 2019 order, is sub ject to CTIC’s

 lien.

          The court must first determine if the lis pendens was properly filed. King filed a No tice

 of Lis Pendens with the clerk of the superior court of New Hanover County against the Property

 on March 3, 2015. 1 Compl. Ex. B. The Holmes Judgment was obtained on April 7, 2016. Compl.

 Ex. C.

          In an equitable distribution action,

          [i]f either party claims that any real property is marital property or divisible
          property, that party may cause a notice of lis pendens to be recorded pursuant to
          Article 11 of Chapter 1 of the General Statutes. Any person whose conveyance or
          encumbrance is recorded or whose interest is obtained by descent, prior to the
          filing of the lis pendens, shall take the real property free of any claim resulting
          from the equitable distribution proceeding.



 1
  King later recorded the March 3, 2015 Notice of Lis Pendens with the New Hanover Register of Deeds
 September 24, 2019. Answer Ex. E.

                                                   7
Case 20-00070-5-SWH         Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51              Page 8 of 9




 N.C. Gen. Stat. § 50-20(h). Under Article 11 of Chapter 1 of the General Statutes, “[a]ny person

 desiring the benefit of constructive notice pending litigation must file a separate, independent

 notice thereof.” N.C. Gen. Stat. § 1-116(a). The notice of lis pendens must “be filed with the

 clerk of the superior court of each county in which any part of the real estate is located, not

 excepting the county in which the action is pending, in order to be effective against bona fide

 purchasers or lien creditors with respect to the real property located in such county.” N.C. Gen.

 Stat. § 1-116(d). The court finds that King’s Notice of Lis Pendens was properly filed in

 accordance with N.C. Gen. Stat. §§ 50-20(h) and 1-116 and preceded the Holmes Judgment.

        CTIC’s lien on the Property is thus subject to the outcome of the equitable distribution

 action. “The sole object lis pendens is to keep the subject in controversy within the power of the

 court until final decree and to make it possible for courts to execute their judgments.” Mass.

 Bonding & Ins. Co. v. Knox, 220 N.C. 725, 727 (N.C. 1942). A lis pendens “operates in the

 nature of a recorded lien of which all must take notice.” Id. at 727. A subsequent incumbrancer is

 “bound by all proceedings taken after the cross-indexing of the notice to the same extent as if he

 were made a party to the action.” N.C. Gen. Stat. § 1-118.

        Although Holmes has no present interest in the Property, Holmes could obtain an interest

 in the Property upon a final equitable distribution order by the family law court. Declaratory

 judgment in favor of either party regarding the status of the lien is premature. The cross motions

 for judgment on the pleadings do, however, narrow and focus the issues. This court has found

 that the lis pendens was properly filed prior to the recordation of CTIC’s judgment. Therefore, if

 this court were to ultimately find that the affirmative defenses asserted by CTIC fail, and if th e

 final equitable distribution order grants King an interest in the Property, she will own the

 Property free and clear of the Holmes Judgment. If, on the other hand, the state court f inds that

                                                 8
Case 20-00070-5-SWH         Doc 25 Filed 12/23/20 Entered 12/23/20 11:22:51               Page 9 of 9




 the final equitable distribution order will include a distribution of all or part of the Property to

 Holmes, the Property interest then held by Holmes will be subject to CTIC’s judgment lien. Th is

 court and the parties must await the final equitable distribution order of the state court before a

 judgment on the pleadings for either party can be entertained.

        THEREFORE, IT IS ORDERED that Motion for Judgment on the Pleadings filed by

 King and the Motion for Judgment on the Pleadings filed by CTIC are both DENIED.


                                      END OF DOCUMENT




                                                  9
